Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered October 16, 1998, convicting him of criminal possession of a weapon in the fourth degree and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.